PER CURIAM.
These appellants are convicted of violations of the National Prohibition Act (27 USCA). There wore two indictments, each containing several counts against these appellants, and the two cases were consolidated for trial. A number of alleged errors are urged in argument, the principal ones being that the verdict was not sustained by sufficient evidence; that the court erred in receiving in cross-examination of appellant G (Kama certain testimony. The evidence is amply sufficient to warrant conviction of both appellants, and no prejudicial error was committed in the trial.
The appeals seem to us entirely frivolous, and evidently taken for the purpose of delay. The judgments as to each appellant are affirmed, and it is directed that mandates issue immediately.
Affirmed.